Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Feng Shan on 08/10/2022.

The application has been amended as follows: 

Cancel claim 10.

Amend claim 1 as shown in the following mark-up:
1. An alcohol dehydrogenase mutant, wherein the mutant is obtained by mutating lysine at position 36, threonine at position 132, asparagine at position 159, lysine at position 210, threonine at position 248 and/or glutamine at position 272 in [[a]] the starting amino acid sequence as shown in SEQ ID NO: 1 of alcohol dehydrogenase; or 
mutating lysine at position 36, threonine at position 132, asparagine at position 159, lysine at position 210, threonine at position 248, glutamine at position 272, glutamine at position 136, phenylalanine at position 161, serine at position 196, glutamate at position 214 and serine at position 237 in [[a]] the starting amino acid sequence as shown in SEQ ID NO: 1 of alcohol dehydrogenase.

Amend claim 2 as shown in the following mark-up:
2. The alcohol dehydrogenase mutant according to claim 1, wherein the mutant is obtained by mutating lysine at position 36 to isoleucine, threonine at position 132 to aspartate, asparagine at position 159 to aspartate, lysine at position 210 to glutamate, threonine at position 248 to alanine and/or glutamine at position 272 to leucine
mutating lysine at position 36 to isoleucine, threonine at position 132 to aspartate, asparagine at position 159 to aspartate, lysine at position 210 to glutamate, threonine at position 248 to alanine, glutamine at position 272 to leucine, glutamine at position 136 to asparagine, phenylalanine at position 161 to valine, serine at position 196 to glycine, glutamate at position 214 to glycine, and serine at position 237 to cysteine

	Amend claim 7 as shown in the following mark-up:

	7. A method for producing the alcohol dehydrogenase mutant according to claim 1, comprising steps of: 
inoculating a host cell comprising a gene encoding the alcohol dehydrogenase mutant into a fermentation medium for fermentation to obtain a fermentation broth; 
centrifuging the fermentation broth to collect the bacterial cells; 
homogenizing the bacterial cells and centrifuging[[,]] to obtain a cell homogenate supernatant; and 
purifying the alcohol dehydrogenases from 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites an alcohol dehydrogenase mutant having a substitution in at least one of K36, T132, N159, K210, T248 and/or Q272 of SEQ ID NO: 1.  The product-by-process language of claim 1, “wherein the mutant is obtained by mutating” is interpreted as reciting an alcohol dehydrogenase having SEQ ID NO: 1 with substitutions/mutations at only the recited positions.
Prior art exists for substitution mutants of SEQ ID NO: 1 including at one or more of positions Q136, F161, S196, Q214 and S237.  However, after an extensive search, no reasonable teachings in the art have been identified for a mutation at one or more of K36, T132, N159, K210, T248 and/or Q272 of SEQ ID NO: 1 as required by all embodiments of claim 1.
The specification, Example 1, indicates that the mutations K36I, T132D, N159D, K210E, T248A and Q272L were introduced to SEQ ID NO: 1 using mutagenic primers and therefore appear to have been rationally selected; however, the specification provides no rationale for how theses mutations were selected.  Specification, Table 2, indicates that mutations increase thermostability and Table 3 of the specification indicates that substitutions have an impact on the (R) or (S) stereoselectivity wherein the wild-type enzyme of SEQ ID NO: 2 has (R) selectivity.
Xu et al. (ACS Catal. 2018, 8, 8336-45) (see IDS) describes scanning alanine dehydrogenase of the enzyme of SEQ ID NO: 1 to identify residues affecting stereoselectivity. However, none of these identified residues are positions K36, T132, N159, K210, T248 and/or Q272.  Regardless, Xu et al. provides substantial discussion of the residues/positions forming the substrate binding pocket; however, nothing in this discussion is deemed to be specific enough to provide a fair motivation to mutate any of positions K36, T132, N159, K210, T248 and/or Q272.
Xhou et al. (J. Am. Chem. Soc. 2018, 140, 12645-54) (see IDS) describe six key residues inside the binding pocket of SEQ ID NO: 1 that invert stereoselectivity from (R) to (S). However, these key residues are Q136, F161, S196, Q214 and S237 and no specific discussion is made of a mutation at one or more of K36, T132, N159, K210, T248 and/or Q272 of SEQ ID NO: 1 as required by all embodiments of claim 1.  It is noted that Xhou et al. is considered to be the closes prior art of record.  In particular, Xhou et al., Table 2, identify a mutant Q136N/F161V/S196G/E214G/S237C of SEQ ID NO: 1.
It is noted that claims consistent with the disclosure of Xhou et al. have been issues in Ni et al. (U.S. 10,865,390 B2). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652